
	

115 HR 4182 : Ensuring a Qualified Civil Service Act of 2017
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 4182
		IN THE	SENATE OF THE UNITED STATES
		December 1, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend title 5, United States Code, to modify probationary periods with respect to positions
			 within the competitive service and the Senior Executive Service, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Ensuring a Qualified Civil Service Act of 2017 or the EQUALS Act of 2017. 2.Extension of probationary period for positions within the competitive service (a)In generalSection 3321 of title 5, United States Code, is amended—
 (1)in subsection (a), by striking The President and inserting Subject to subsections (c) and (d), the President; (2)by redesignating subsection (c) as subsection (e); and
 (3)by inserting after subsection (b) the following:  (c) (1)The length of a probationary period established under paragraph (1) or (2) of subsection (a) shall—
 (A)with respect to any position that requires formal training, begin on the date of appointment to the position and end on the date that is 2 years after the date on which such formal training is completed;
 (B)with respect to any position that requires a license, begin on the date of appointment to the position and end on the date that is 2 years after the date on which such license is granted; and
 (C)with respect to any position not covered by subparagraph (A) or (B), be a period of 2 years beginning on the date of the appointment to the position.
 (2)In paragraph (1)— (A)the term formal training means, with respect to any position, a training program required by law, rule, or regulation, or otherwise required by the employing agency, to be completed by the employee before the employee is able to successfully execute the duties of the applicable position; and
 (B)the term license means a license, certification, or other grant of permission to engage in a particular activity. (d)The head of each agency shall, in the administration of this section, take appropriate measures to ensure that—
 (1)any announcement of a vacant position within the agency and any offer of appointment made to any individual with respect to any such position clearly states the terms and conditions of any applicable probationary period, including any formal training period and any license requirement;
 (2)any individual who is required to complete a probationary period under this section receives timely notice of any requirements, including performance requirements, that must be met in order to satisfactorily complete such period;
 (3)any supervisor or manager of an individual who is required to complete a probationary period under this section receives periodic notifications of the end date of such period not later than 1 year, 6 months, 3 months, and 30 days before such end date; and
 (4)if the head decides to retain an individual after the completion of a probationary period under this section, the head submits a certification to that effect, supported by a brief statement of the basis for the certification, in such form and manner as the President may by regulation prescribe..
 (b)Technical amendmentSection 3321(e) of title 5, United States Code (as so redesignated by subsection (a)(2)), is amended by striking Subsections (a) and (b) and inserting Subsections (a) through (d).
 (c)Effective dateThis section and the amendments made by this section— (1)shall take effect 1 year after the date of enactment of this Act; and
 (2)shall apply in the case of any appointment (as referred to in section 3321(a)(1) of title 5, United States Code) and any initial appointment (as referred to in section 3321(a)(2) of such title) taking effect on or after the date on which this section takes effect.
				3.Extension of probationary period for positions within the Senior Executive Service
 (a)In generalSection 3393(d) of title 5, United States Code, is amended by striking 1-year and inserting 2-year. (b)Conforming amendmentSection 3592(a)(1) of such title is amended by striking 1-year and inserting 2-year.
 (c)Effective dateThe amendments made by this section— (1)shall take effect 1 year after the date of enactment of this Act; and
 (2)shall apply in the case of any individual initially appointed as a career appointee under section 3393 of title 5, United States Code, on or after the date on which this section takes effect.
				4.Adverse actions
 (a)Subchapter I of chapter 75 of title 5Section 7501(1) of title 5, United States Code, is amended— (1)by striking or, except and inserting and, except; and
 (2)by striking 1 year of current and inserting 2 years of current. (b)Subchapter II of chapter 75 of title 5Section 7511(a)(1) of title 5, United States Code, is amended—
 (1)in subparagraph (A)(i) by striking ; or and inserting ; and; (2)in subparagraph (A)(ii), by striking 1 year the first place it appears and inserting 2 years;
 (3)in subparagraph (B) by striking 1 year and inserting 2 years; and (4)in subparagraph (C)(i), by striking ; or and inserting ; and.
 (c)Actions based on unacceptable performanceSection 4303(f) of title 5, United States Code, is amended— (1)in paragraph (2) by striking 1 year of current and inserting 2 years of current; and
 (2)in paragraph (3) by striking 1 year and inserting 2 years. (d)Effective dateThe amendments made by subsections (a), (b), and (c)—
 (1)shall take effect 1 year after the date of enactment of this Act; and (2)shall apply in the case of any individual whose period of continuous service (as referred to in the provision of law amended by paragraph (1) or (2) of subsection (b), as the case may be) commences on or after the date on which this section takes effect.
 5.Regulations requiredNot later than 180 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall issue such regulations as are necessary to carry out this Act and the amendments made by this Act.
		
	Passed the House of Representatives November 30, 2017.Karen L. Haas,Clerk.
